Response to Amendment
	The amendment filed 2/12/2021 and the subsequent supplemental amendment filed 2/22/2021 have been entered. The amendments to the Specification and Abstract are acceptable and have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Miller (#72,995) on 4/08/2021.
The application has been amended as follows:
Claim 1 has been replaced with the following: 
"A motorized recessed spotlight comprising: 
a light unit inside which an electrical power supply device and a light beam emission source are arranged; 
at least a vertical axis (Z-Z); 
a base; 
a mechanical support unit comprising: 
a ferrule comprising a cylindrical part provided with a female thread for engagement with the light unit; 

at least one third tongue extending parallel to the vertical direction (Z-Z) and provided with a respective through-hole in the longitudinal direction (X-X), said third tongue being arranged at a suitable angular distance in a plane (X-Y) from either one of the two first tongues; 
a ring lying in the plane (X-Y) and provided with a radial recess open in the vertical direction (Z-Z); 
at least one first wall and one second wall lying parallel to each other in a respective plane (Y-Z), arranged facing each other in the longitudinal direction (X-X) and being fixed to the ring; each wall having a respective first eyelet with a curved profile of predefined length open in the longitudinal direction (X-X); the second wall having a second eyelet with a curved profile of predefined length open in the longitudinal direction (X-X) as well as a through-hole in turn formed in the longitudinal direction (X-X); 
at least one motor for tilting the light unit, fastened to the second wall of the support unit and provided with a shaft; 
a cylindrical pinion with the longitudinal axis (X-X) and radial teeth, coaxial with the shaft of the motor for tilting the light unit and keyed thereon;
a rack with curved profile and of suitable length provided with teeth; the rack having a through-hole with the longitudinal axis (X-X) for receiving a pin designed to pass through the second eyelet for fixing the rack to the second wall; 
wherein the pin is arranged to slide freely inside the second eyelet between the two opposite ends thereof; said motor, pinion, rack and support unit being thereby arranged to cause 

Claim 2 has been replaced with the following: "The motorized recessed spotlight according to Claim 1, wherein said motor for tilting the light unit is mounted on an associated bracket in a form of an overturned "L" which has a surface in a transverse direction (Y-X) and a surface in the vertical direction (X-Z), which are provided with respective through-holes for receiving the shaft of the motor and for performing fixing to the second wall of the support.  

Claim 3 has been replaced with the following: "The motorized recessed spotlight according to Claim 1, further comprising a shoulder projecting outwards from the second wall, provided with a curved profile corresponding to that of the rack and arranged so that a side of the rack opposite to that of the teeth rests on said shoulder."

Claim 4 has been replaced with the following: "The motorized recessed spotlight according to Claim 1 wherein said base comprises a vertically recessed seat for housing an annular rack fixed to said base."

Claim 5 has been replaced with the following: "The motorized recessed spotlight according to Claim 4, further comprising a first motor for rotation about the vertical axis (Z-Z), which is fastened to the first wall of the support and the shaft of which extends parallel to the vertical axis of rotation (Z-Z) of the spotlight, said shaft being keyed onto a cylindrical gear coaxial with the shaft and designed to mesh with the teeth of the rack so as to cause a rotation of the spotlight about the vertical axis (Z-Z)."

Claim 6 has been replaced with the following: " The motorized recessed spotlight according to Claim 5, further comprising a bracket in a form of an overturned "L" for supporting the first motor for rotation about the vertical axis (Z-Z), which has a surface in the longitudinal direction (X-Y) and a surface in the vertical direction (Y-Z), said surfaces being respectively provided with through-holes for receiving the shaft of the motor and for performing fixing to the first wall of the support."

Claim 7 has been replaced with the following: "The motorized recessed spotlight according to Claim 1, further comprising a frame in a form of a bridge comprising two vertical uprights connected at opposite top ends by a longitudinal cross-piece; a free end of one of the two uprights having a fork, arms of which, situated opposite each other in the transverse direction (Y-Y), have a respective through-hole in the longitudinal direction (X-X), the other arm having a free end provided with respective through-holes in the longitudinal direction (X-X)."

Claim 8 has been replaced with the following: "The motorized recessed spotlight according to Claim 1, wherein operation of the at least one motor is remotely controllable to vary a direction of the light beam."

Claim 9 has been replaced with the following: "The motorized recessed spotlight according to Claim 1, wherein the motor for tilting the light unit extends parallel to the vertical axis of rotation (Z- Z)."


ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a motorized recessed spotlight comprising: a light unit inside which an electrical power supply device and a light beam emission source are arranged; at least a vertical axis (Z-Z); a base; a mechanical support unit comprising: a ferrule comprising a cylindrical part provided with a female thread for engagement with the light unit; at least two first tongues extending parallel to a vertical direction (Z-Z) and provided with a respective through-hole in a longitudinal direction (X-X); at least one third tongue extending parallel to the vertical direction (Z-Z) and provided with a respective through-hole in the longitudinal direction (X-X), said third tongue being arranged at a suitable angular distance in a plane (X-Y) from either one of the two first tongues; a ring lying in the plane (X-Y) and provided with a radial recess open in the vertical direction (Z-Z); at least one first wall and one second wall lying parallel to each other in a respective plane (Y-Z), arranged facing each other in the longitudinal direction (X-X) and being fixed to the ring; each wall having a respective first eyelet with a curved profile of predefined length open in the longitudinal direction (X-X); the second wall having a second eyelet with a curved profile of predefined length open in the longitudinal direction (X-X) as well as a through-hole in turn formed in the longitudinal direction (X-X); at least one motor for tilting the light unit, fastened to the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 10,012,369) discloses a similar spotlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875